ACCEPTED
                                                                                                                                   01-15-00373-cv
                                                                                                             FIRST COURT OF APPEALS
                                                                                                                              HOUSTON, TEXAS
                                                                                                                         5/28/2015 10:37:39 AM
       	                                                                          E m i ly y u r a s                    CHRISTOPHER PRINE
                                                                                                                                          CLERK
Hop k in s & W i l l i a m s                                                       e m i l y @ h o p k i n s w i l l i a m s .c o m




                                                                                       FILED IN
       May 28, 2015                                                             1st COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                5/28/2015 10:37:39 AM
       Via Pro-Doc
                                                                                CHRISTOPHER A. PRINE
       Court of Appeals First District                                                   Clerk
       Christopher A. Prine
       Clerk of the Court



                RE:      CASE NO. 01-15-00373-CV; Mary Rust v. Bank of America, N.A., in the First
                         District Court of Appeals.

                         H609-12

       Dear Christopher:

              I would like to request a copy of the court reporter’s record that was filed in the above-
       referenced cause. Please send via FedEx (account # entered within the comments for the clerk) to
       the address listed below. I appreciate your assistance. Please call if you have any questions
       regarding this request (512) 600-4320.



                                           Hopkins & Williams, PLLC
                                            Attention: Emily K. Yuras
                                         12117 Bee Cave Road, Suite 260
                                                Austin, TX 78738


                                                                   Sincerely,

                                                                   /s/ Emily K. Yuras____________
                                                                   Emily K. Yuras, Legal Assistant to
                                                                   HOPKINS & WILLIAMS, PLLC



       cc.

       Via e-service
       David Rogers
       firm@darogerslaw.com